 



Exhibit 10.61
EXECUTION VERSION
AMENDMENT NUMBER 2
TO AMENDED AND RESTATED GUARANTY
     THIS AMENDMENT NUMBER 2, dated as of August 1, 2005 (the “Amendment”) to
the Amended and Restated Guaranty, dated as of July 19, 2001 (together with any
amendments and supplements, the “Guaranty”), between THE CRONOS GROUP, as the
Guarantor (together with its successors and permitted assigns, the “Guarantor”),
FORTIS BANK (NEDERLAND) N.V. in its capacity as Agent (together with its
successors and permitted assigns, the “Agent”) and in its capacity as a
Noteholder (in such capacity, “Fortis”), and NIB CAPITAL BANK N.V. and
HOLLANDSCHE BANK-UNIE N.V., each as a Noteholder (collectively with Fortis and
each together with its successors and permitted assigns, the “Noteholders” and
each a “Noteholder”).
WITNESSETH:
     WHEREAS, the Guarantor, the Agent and the Noteholders have previously
entered into the Guaranty; and
     WHEREAS, the parties desire to amend the Guaranty in order to modify
certain provisions of the Guaranty;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Guaranty,
or, if such terms are not defined therein, as defined in that certain Third
Amended and Restated Loan Agreement, dated as of August 1, 2005 (the “Loan
Agreement”), among Cronos Finance (Bermuda) Limited, Fortis Bank (Nederland)
N.V., as “Agent” and as “Initial Noteholder”, and NIB Capital Bank N.V. and
Hollandsche Bank-Unie N.V., each as a Noteholder.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Guaranty shall remain in full force and effect in accordance with
the terms and provisions thereof.
          SECTION 3. Amendments to the Guaranty. Effective upon the execution
and delivery hereof,
          (a) The proviso at the end of Section 2(a) of the Guaranty is hereby
amended and restated to read as follows:
“provided, however, that, subject to the provisions of Section 15 hereof, the
maximum aggregate amount of funds paid by the Guarantor under this Guaranty
(such maximum aggregate amount, the “Aggregate Maximum Guaranteed Payment”)
throughout the entire term of this Guaranty shall not exceed an amount equal to
Forty-Five Million Dollars ($45,000,000) plus

 



--------------------------------------------------------------------------------



 



any additional amounts for unpaid accrued interest, fees or other payments owed
by the Issuer pursuant to the Transaction Documents.”; and
          (b) Paragraphs (h) and (k) of Section 5 of the Guaranty are each
hereby amended and restated to read as follows:
“[Reserved]”
          (c) Paragraph (j) of Section 5 of the Guaranty is hereby deleted in
its entirety.
          (d) Paragraph (i) of Section 6 of the Guaranty is hereby deleted in
its entirety.
          (e) Clause (iv) of Section 6(j) of the Guaranty is hereby amended and
restated to read as follows:
“(iv) Notwithstanding any provision of law which otherwise empowers each
Company, the Guarantor shall not permit either Cronos Holdings Investments
(U.S.), Inc. or Cronos Capital Corp. to:
     (i) consolidate or merge with or into any other person or dissolve or
liquidate in whole or in part or transfer its properties and assets
substantially as an entirety to any other person,
     (ii) hold itself out as being liable for the debts of any other person,
unless permitted to do so pursuant to clauses (iv) or (vi) below,
     (iii) act other than in its corporate name and through its duly authorized
officers or agents,
     (iv) guarantee the Indebtedness of any Affiliate thereof, unless such
guarantee is fully subordinated to the payment of the Outstanding Obligations,
     (v) commingle its funds or other assets with those of any other person, or
     (vi) take any other action or engage in any other activity that would be
inconsistent with maintaining the separate legal identity of such Company.”
          (f) Section 7(g) of the Guaranty is hereby amended to read in its
entirety as follows:
“(g) if any judgment against the Guarantor or any attachment, execution, levy or
restraining notice against its property in excess of $2,000,000 remains unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of thirty
(30) days or more;”

 



--------------------------------------------------------------------------------



 



          (g) Section 7(h) of the Guaranty is hereby amended to read in its
entirety as follows:
“(h) a default by the Guarantor or any subsidiary of the Guarantor in the
payment of any principal or interest on any indebtedness for borrowed money
which, individually or in the aggregate, exceeds Two Million Dollars
($2,000,000) beyond the period of grace, if any, specified therefor in the
applicable instrument evidencing such indebtedness; or the occurrence of any
event or the existence of any condition, the effect of which is to cause or
permit holders of debt more than Two Million Dollars ($2,000,000), individually
or in the aggregate, of indebtedness for borrowed money of the Guarantor or any
subsidiary thereof to become due before its (or their) stated maturity date(s)
or regularly scheduled dates of payments and such event or condition remains
unremedied for more than sixty (60) days;”
          (h) Section 16 of the Guaranty is hereby amended to read in its
entirety as follows:
“Section 16. Notices. All notices and other communications provided for
hereunder shall be in writing or telex: (i) if to Guarantor, at its address at 5
Rue Guillaume Kroll, L1882 Luxembourg, Tel #352 26.48.36.88, with a copy to
Cronos Containers Ltd. at its address at The Ice House, Dean Street, Marlow,
Bucks SL7 3AB, England, (ii) if to the Agent, at the address set forth in
Section 1107 of the Loan Agreement, and (iii) if to any Noteholder, at the
respective addresses set forth in the Note Register. All such notices and
communications shall be sent in the manner, and shall be effective on the dates,
set forth in Section 1207 of the Loan Agreement.”
          SECTION 4. Confirmation of Guarantee. The Guarantor hereby
(i) ratifies and confirms its Guaranty to the Agent for the benefit of the
Noteholders, (ii) confirms that such Guaranty extends to the Outstanding
Obligations under the Loan Agreement, as such agreement was amended and restated
as of August 1, 2005, and (iii) confirms that such Guaranty continues in full
force and effect.
          SECTION 5. Representations and Warranties. Each of the Guarantor, the
Agent and each of the Noteholders hereby confirms that each of the
representations and warranties set forth in Section 5 of the Guaranty are true
and correct as of the date first written above with the same effect as though
each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
          SECTION 6. Effectiveness of Amendment.
          (a) This Amendment shall become effective as of the date first
referenced above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Guaranty, and (ii) each reference in the Guaranty to
“this Agreement” or “hereof”, “hereunder” or words of like import, and each
reference in any other document to the Guaranty shall mean and be a reference to
the Guaranty as amended or modified hereby.
     SECTION 7. Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement (counterparts executed by facsimile to be valid as originals).
     SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES (EXCEPT FOR SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

              THE CRONOS GROUP
 
       
 
  By:  /s/ Dennis J. Tietz
 
     
 
  Name: Dennis J. Tietz
 
  Title: Director

 



--------------------------------------------------------------------------------



 



          APPROVED AND ACCEPTED:
 
        FORTIS BANK (NEDERLAND) N.V.,
as Agent and Noteholder
 
       
By:
  /s/ H.P. De Kool    
 
       
Name:
  H.P. De Kool    
Title:
  Manager    
 
       
By:
  /s/ P.R.G. Zaman    
 
       
Name:
  P.R.G. Zaman    
Title:
  Deputy Director    
 
        NIB CAPITAL BANK N.V., as Noteholder
 
       
By:
  /s/ Dieter Fennema    
 
       
Name:
  Dieter Fennema    
Title:
  Associate Director    
 
       
By:
  /s/ C. Mulder    
 
       
Name:
  C. Mulder    
Title:
  legal counsel    
 
       
By:
  /s/ Taco van der Mast    
 
       
Name:
  Taco van der Mast    
Title:
  Managing Director    
 
        HOLLANDSCHE BANK-UNIE N.V., as a Noteholder
 
       
By:
  /s/ R.A. Coenraadts    
 
       
Name:
  R.A. Coenraadts    
Title:
  proxy    
 
       
By:
  /s/ L.J.M. Bloemheuvel    
 
       
Name:
  L.J.M. Bloemheuvel    
Title:
  proxy    

Amendment No. 2 to A&R Guaranty

 